Citation Nr: 0008909	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-11 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to restoration of a 100 percent rating for cancer 
of the prostate.

ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to January 
1970.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO).  In October 1999 the case was remanded for further 
evidentiary development and consideration of entitlement to 
special monthly compensation for loss of a creative organ and 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A reduction of the 100 percent disability rating for 
cancer of the prostate was proposed and accomplished by 
rating decisions issued in September 1997 and June 1998, 
respectively.

3.  Evidence of record at the time of the reduction was 
negative for malignant neoplasms of the genito-urinary 
system.

4.  The veteran's urinary frequency is manifested by hourly 
frequency, some dribbling and rare complete urinary 
incontinence.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent disability 
rating for cancer of the prostate, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.105(e), 3.344, 4.1-4.7, 4.115b, Diagnostic Code 7528 
(1999).

2.  The criteria for a 40 percent evaluation for urinary 
frequency have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.115b, Diagnostic 
Code 7528 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

December 1996 medical records from the Loyola University 
Department of Radiotherapy were to the effect that the 
veteran was found to have adenocarcinoma of the prostate 
which was treated with external beam radiotherapy.  A June 
1997 follow-up treatment note revealed that the veteran had 
had a full course of radiation therapy from December 1996 to 
February 1997 and that he was clinically stable without 
complaints of bowel or bladder problems.  

An August 1997 rating decision established service connection 
for prostate cancer as a result of exposure to Agent Orange, 
evaluated as 100 percent disabling effective November 7, 
1996.  

An August 1997 VA oncology examination report states that a 
bone scan was negative.  The veteran complained of having a 
tiny drip at the end of his urinary stream.  He had no other 
complaints regarding urination.  The diagnosis was 
adenocarcinoma of the prostate, status post radiation 
therapy.  

A September 1997 rating decision proposed to reduce the 
rating to noncompensable and a June 1998 rating decision made 
the reduction to noncompensable effective September 1, 1998.

An October 1998 VA bone scan was negative for evidence of 
interval metastatic disease.

VA outpatient treatment records dated in June 1999 noted that 
hematuria had resolved.   

During a November 1999 VA genito-urinary (GU) examination the 
veteran complained of hourly daytime urinary frequency.  His 
nightly frequency was so great that he kept a urinal by his 
bed.  He also complained of frequent dribbling and rare 
complete urinary incontinence.  To his knowledge, his 
prostate cancer had not recurred.  The examiner that in May 
or June 1999, the veteran had been evaluated by cystoscopy 
for transient hematuria; there were no abnormal findings, and 
the hematuria was felt to be resolved.  

A December 1999 VA cancer treatment note states that the 
veteran had a low prostate-specific antigen as in October 
1999.  The note is negative for evidence of a recurrence of 
the veteran's prostate cancer.  

A January 2000 VA note sought clarification of the GU 
examination opinions regarding whether the veteran currently 
had active prostate cancer or just a history of it.  A note 
from the examiner indicates that the veteran did not have 
active prostate cancer. 

A January 2000 rating decision increased the veteran's 
evaluation to 20 percent due to urinary frequency, effective 
September 1998.  

Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Initially the Board notes that the RO complied with the 
procedural requirements regarding reductions under 38 C.F.R. 
§ 3.105(e) (1999).  

Malignant neoplasms of the genitourinary system warrant a 100 
percent evaluation.  Following the cessation of surgical, X-
ray, antineo-plastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in the evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
Sec. 3.105(e) of this chapter.  If there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7528 (1999).

Voiding dysfunction:  Rate particular condition as urine 
leakage, frequency, or   obstructed voiding:  Continual Urine 
Leakage, Post Surgical Urinary Diversion, Urinary 
Incontinence, or Stress Incontinence:  With disability 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent rating is assigned.  Where disability  requires 
the wearing of absorbent materials which must be changed 2 to 
4 times per day, a 40 percent rating is merited.  With 
disability requiring the wearing of absorbent materials which 
must be  changed less than 2 times per day. A 20 percent 
rating is assigned.  
Urinary frequency:  Where daytime voiding interval is less 
than one hour, or; awakening to void five or more times per 
night, a 40 percent rating is merited.  With daytime voiding 
interval is between one and two hours, or; awakening to void 
three to four times per night, a 20 percent rating is 
awarded.  Where daytime voiding interval is between two and 
three hours, or; awakening to void two times per night, a 10 
percent rating is merited.  .
Obstructed voiding:  Urinary retention requiring intermittent 
or continuous   catheterization merits a 30 percent rating. 
With marked obstructive symptomatology (hesitancy, slow or 
weak   stream, decreased force of stream) with any one or   
combination of the following: 1. Post void residuals greater 
than 150 cc. 2. Uroflowmetry; markedly diminished peak flow 
rate (less  than 10 cc/sec). 3. Recurrent urinary tract 
infections secondary to  obstruction. 4. Stricture disease 
requiring periodic dilatation every 2  to 3 months, a 10 
percent rating is assigned.  Obstructive symptomatology with 
or without stricture disease requiring dilatation 1 to 2 
times per year merits a 0 percent rating.  
Urinary tract infection:  Poor renal function: Rate as renal 
dysfunction.  With recurrent symptomatic infection requiring 
drainage/frequent   hospitalization (greater than two 
times/year), and/or   requiring continuous intensive 
management, a 30 percent rating is assigned.  Disability 
requiring long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management, 
merits a 10 percent rating.  38 C.F.R. § 4.115a (1999).

There is no medical evidence that the veteran's cancer of the 
prostate has recurred.  The most recent VA examination 
indicated that it had not recurred and the January 2000 note 
confirmed that it had not recurred.  There is no basis for 
restoration of a 100 percent rating.  Therefore, pursuant to 
the regulations, the residuals of prostate cancer will be 
evaluated under the genitourinary function most affected by 
the disorder.  In this case, the veteran has maintained and 
it has been determined that the disability causes urinary 
frequency.  See Butts v. Brown, 5 Vet.App. 532 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence). 

During the November 1999 VA GU examination, the veteran 
complained of having to urinate at least hourly.  He 
complained of urinating so frequently at night that he kept a 
urinal by his bed.  There is no medical evidence to refute 
the claimed severity of his urinary frequency.  Therefore, 
applying Diagnostic Code 7528, the Board finds that the 
evidence supports a 40 percent evaluation for urinary 
frequency.  This is the maximum permissible evaluation for 
this disability.  


ORDER

Entitlement to restoration of a 100 percent disability rating 
for cancer of the prostate is denied; however, a 40 percent 
evaluation for urinary frequency is granted, subject to the 
law and regulations governing the criteria for award of 
monetary benefits. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


 
- 6 -


- 5 -


